Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 9-14 in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Hence, Group II, claims 4-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-20 are pending.  Claims 1-3 and 9-14 are presented for this examination.   Claims 4-8 and 15-20 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/15/2021 and 05/01/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 9-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 1 requires “rare earths +Y”.  if Y refers to yttrium which is also a rare earth metal, it is unclear what claimed rare earths encompass claimed Y.  Hence, instant claim 1 renders instant claim indefinite.
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.
Claim Interpretations
	Instant claims 1-3 and 10 and 12-13 required term “traces” is interpreted as a very small quantity, especially one too small to be accurately measured according to dictionary.  Hence, if prior art discloses 0% or no presence of claimed element, it reads on instant claimed “traces”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9, 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arai (JP2004052060A from IDS).
As for claims 1-3 and 9, 12-14, Arai discloses a blade material made of high strength martensitic steel having a fully tempered martensite structure (paragraph [0011]) which supports instant claimed microstructure of at least 75% martensite, at most 20% ferrite and at most 0.5% carbides.  Since Example 1 of Table 1 (paragraph [0029]) discloses a steel having compositions all within present claimed compositions including Cr as illustrated in Table 1 below, it reads on instant claimed martensitic stainless steel.  Example 1 has TS =130.2 kgf/mm2 which equates to 1276 MPa and elongation=19% (Table 2 of paragraph [0030].
Table 1
Element
Applicant
(weight %)
Arai et al.
(weight %)
Example 1 (Table 1)
Within
(weight %)
C
0.05-0.3
0.12
0.12
Mn
0.2-2
0.75
0.75
Si
Traces-1
0.15
0.15
Mn+Si
0.2-1.5
0.9
0.9
             S
Traces-0.01
0
0
10000 MnS
0-40
0
0
            P
Traces-0.04
0
0
 Cr
10.5-17
11.5
11.5
Ni
Traces-4
2.6
2.6
Mo
Traces-2
1.7
1.7
Mo+2W
Traces-2
1.7
1.7
Cu
Traces-2
0
0
Ti
Traces-0.5
0
0
V
Traces-0.3
0.25
0.25
Zr
Traces-0.5
0
0
Al
Traces-0.2
0
0
O
Traces-400ppm
0
0
Ta
Traces-0.3
0
0
Nb
Traces-0.3
0.1
0.1
(Nb+Ta)/(C+N)
0.25-8
0.666
0.666
N
0.009-0.2
0.03
0.03
Co
Traces-2
0
0
Cu+Co
Traces-2
0
0
Cu+Co+Ni
Traces-4
2.6
2.6
B
Traces-0.1
0
0
H
Traces-0.0005
0
0
Rare earth+Y
Traces-0.06
0
0
Ca
Traces-20ppm
0
0
Cu (Claim 2)
Traces-0.5
0
0
Co (Claim 3)
Traces-0.5
0
0
C (Claim 9)
0.05-0.2
0.12
0.12
Mo (Claim 10)
Traces-1


Mo+2W 
(Claim 11)
<=1.0


H (Claim 12)
Traces-0.0001
0
0
H (Claim 13)
Traces-0.00001
0
0


Regarding instant claimed formulas of Cr-10.3-80x(C+N)2 <= (Mn+Ni) and Nb>=1.2(C+N)-0.1,  using Cr=11.5%, C=0.12%, N=0.03%, Mn=0.75% and Ni=2.6%, instant claimed formulas are both met.
Arai’s martensitic stainless steel differs from instant claims 1 and 14 such that it does not expressly disclose instant claims 1 and 14 required ferrite grain size.
It should be noted claimed ferrite grain size is structure limitations as a result due to combination of stainless steel with same compositions, same microstructure with at least 75% martensite.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Since the stainless steel product of Arai has compositions, microstructure, TS and elgonation that meet the instant application compositions, microstructure, TS and elgonation, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Arai absent evidence of the contrary.    See MPEP 2112.01 I.


Claim(s) 1-3 and 9, 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiga(US4,477,280 from IDS).
As for claims 1-3 and 9, 12-14, Shiga discloses a heat resisting steel has a substantially whole tempered martensite structure (abstract).  Table 1 (Cols 5-6) discloses Steel No 3 has all elemental compositions within presently claimed compositions ranges as illustrated in Table 2 below. Steel No 3 has TS =106.6 kgf/mm2 which equates to 1044.7 MPa and elongation=15.4% (Table 2 of Col 7].

Table 2
Element
Applicant
(weight %)
Shiga et al.
(weight %)
Steel No 3 (Table 1)
Within
(weight %)
C
0.05-0.3
0.12
0.12
Mn
0.2-2
0.55
0.55
Si
Traces-1
0.21
0.21
Mn+Si
0.2-1.5
0.76
0.76
             S
Traces-0.01
0
0
10000 MnS
0-40
0
0
            P
Traces-0.04
0
0
 Cr
10.5-17
11.15
11.15
Ni
Traces-4
0.66
0.66
Mo
Traces-2
1.24
1.24
Mo+2W
Traces-2
1.7
1.7
Cu
Traces-2
0
0
Ti
Traces-0.5
0
0
V
Traces-0.3
0.22
0.22
Zr
Traces-0.5
0
0
Al
Traces-0.2
0.006
0.006
O
Traces-400ppm
0
0
Ta
Traces-0.3
0
0
Nb
Traces-0.3
0.09
0.09
(Nb+Ta)/(C+N)
0.25-8
0.529
0.529
N
0.009-0.2
0.05
0.05
Co
Traces-2
0
0
Cu+Co
Traces-2
0
0
Cu+Co+Ni
Traces-4
0.66
0.66
B
Traces-0.1
0
0
H
Traces-0.0005
0
0
Rare earth+Y
Traces-0.06
0
0
Ca
Traces-20ppm
0
0
Cu (Claim 2)
Traces-0.5
0
0
Co (Claim 3)
Traces-0.5
0
0
C (Claim 9)
0.05-0.2
0.12
0.12
Mo (Claim 10)
Traces-1


Mo+2W 
(Claim 11)
<=1.0


H (Claim 12)
Traces-0.0001
0
0
H (Claim 13)
Traces-0.00001
0
0


Regarding instant claimed formulas of Cr-10.3-80x(C+N)2 <= (Mn+Ni) and Nb>=1.2(C+N)-0.1,  using Cr=11.15%, C=0.12%, N=0.05%, Mn=0.55% and Ni=0.66%, instant claimed formulas are both met.
Shiga’s martensitic stainless steel differs from instant claims 1 and 14 such that it does not expressly disclose instant claims 1 and 14 required ferrite grain size.
They are rejected for the same reasons set forth in the rejections of claims 1 and 14 above over Arai.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiga. 
	As for claims 10-11, Shiga’s broad ranges 0.5-2% of Mo and 0.1-0.5% of W suggests overlapping Mo and Mo+2W.  Hence, prima facie case of obviousness are established due to overlapping. Table 4 has Steel No 2B, 2C has both Mo and Mo +2W meets instant claimed Mo and Mo+2W ranges.
Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eguchi (WO2017010036A1). 
	As for claims 1-3 and 9-14, Eguchi discloses a seamless stainless steel pipe having a tempered martensite phase as a main phase which occupies more than 40% in volume ratio, a ferrite phase having a volume ratio of 20-40%, the ferrite phase has average particle size of 40 micron or less. (Page 7 of English translation paragraphs 5-7).
	The seamless stainless steel pipe has following overlapping compositions ranges as illustrated in Table 3 below.
Table 2
Element
Applicant
(weight %)
Eguchi et al.
(weight %)

Overlap
(weight %)
C
0.05-0.3
<=0.05
0.05
Mn
0.2-2
0.1-0.5
0.2-0.5
Si
Traces-1
<=1
<=1
Mn+Si
0.2-1.5
1.1-1.5
1.1-1.5
             S
Traces-0.01
<=0.005
<=0.005
10000 MnS
0-40
0.5-0.25
0.5-0.25
            P
Traces-0.04
<=0.05
Traces-0.04
 Cr
10.5-17
16-18
16-17
Ni
Traces-4
3-5
3-4
Mo
Traces-2
2-3
2
Mo+2W
Traces-2
0.02-9
0.02-2
Cu
Traces-2
0.5-3.5
0.5-2
Ti
Traces-0.5
0.001-0.3
0.001-0.3
V
Traces-0.3
<=0.5
<=0.3
Zr
Traces-0.5
<=0.2
<=0.2
Al
Traces-0.2
0.001-0.1
0.001-0.1
O
Traces-400ppm
<=0.01
<=0.01
Ta
Traces-0.3
<=0.1
<=0.1
Nb
Traces-0.3
0.01-0.5
0.01-0.3
(Nb+Ta)/(C+N)
0.25-8


N
0.009-0.2
<=0.07
0.009-0.07
Co
Traces-2
<=1.4
<=1.4
Cu+Co
Traces-2
0.5-3.5

Cu+Co+Ni
Traces-4


B
Traces-0.1
<=0.005
<=0.005
H
Traces-0.0005
0
0
Rare earth+Y
Traces-0.06
0.001-0.01
0.001-0.01
Ca
Traces-20ppm
0.0005-0.005
0.0005-0.005
Cu (Claim 2)
Traces-0.5
0.5-3.5
0.5
Co (Claim 3)
Traces-0.5
<=1.4
Traces-0.5
C (Claim 9)
0.05-0.2


Mo (Claim 10)
Traces-1


Mo+2W 
(Claim 11)
<=1.0


H (Claim 12)
Traces-0.0001
0
0
H (Claim 13)
Traces-0.00001
0
0


Regarding instant claimed formulas of Cr-10.3-80x(C+N)2 <= (Mn+Ni) and Nb>=1.2(C+N)-0.1,  due to overlapping Cr, C and N, Mn, Ni and Nb, instant claimed formulas are expected absent evidence of the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733